Exhibit 10.4

 

EXECUTION COPY

 

TERMINATION OF AMENDED AND RESTATED

ASSET SERVICING AGREEMENT

 

This Termination of Amended and Restated Asset Servicing Agreement (this
“Agreement”), dated as of October 27, 2008, is made by and between GKK Manager
LLC, a Delaware limited liability company (the “Manager”), and SLG Gramercy
Services LLC, a Delaware limited liability company (the “Servicer”).

 

Reference is made to that certain Amended and Restated Asset Servicing Agreement
(the “Asset Servicing Agreement”), dated as of April 19, 2006, made by and
between the Manager and the Servicer.  Upon executing this document below, the
undersigned parties to the Asset Servicing Agreement hereby acknowledge and
agree that such Asset Servicing Agreement has been terminated in its entirety
and shall no longer be in force or effect as of September 30, 2008 and all
obligations of the undersigned parties thereunder or relating thereto have been
satisfied in full and no payment of any fees, expenses or other amounts are
payable thereunder.

 

Each party expressly acknowledges and agrees that to the extent the Servicer
acts as a special servicer or sub-servicer to a special servicer for the Manager
or Gramercy Capital Corp., a Maryland corporation (the “Company”), or any of its
subsidiaries, such arrangement or agreements are hereby terminated and shall no
longer be in force or effect as of September 30, 2008 and all obligations of the
parties thereunder or relating thereto have been satisfied in full and no
payment of any fees, expenses or other amounts are payable thereunder.

 

Each party further acknowledges and agrees that any servicing fees incurred by
the Company or any of its subsidiaries hereafter and owed to third-party loan
servicers, shall be the responsibility of the Company and paid by the Company
directly to such third-party loan servicers.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

This Agreement may be executed and delivered via facsimile in separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(Remainder of Page Intentionally Left Blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

 

GKK MANAGER LLC

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title:   Chief Legal Officer

 

 

 

 

 

SLG GRAMERCY SERVICES LLC

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title:   Chief Legal Officer

 

 

Acknowledged and Agreed:

 

GRAMERCY CAPITAL CORP.

 

By:

/s/ Robert R. Foley

 

 

Name: Robert R. Foley

 

 

Title:   Chief Operating Officer

 

 

--------------------------------------------------------------------------------